Citation Nr: 0928783	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  02-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.  

2.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran reportedly served on active duty from January 
1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the benefits sought on 
appeal.  In November 2008, the Board remanded the claims for 
additional development.  


FINDINGS OF FACT

1.  The Veteran is service-connected for an acquired 
psychiatric disorder, evaluated as 100 percent disabling; 
traumatic myositis and chondromalacia, left knee, evaluated 
as 10 percent disabling; bilateral hearing loss, evaluated as 
noncompensable (0 percent disabling); and otitis media, 
evaluated as noncompensable.  

2.  The Veteran is not blind, and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of her service-connected 
disabilities.  

3.  The Veteran is not entitled to compensation for permanent 
and total disability which is due to blindness in both eyes 
with 5/200 visual acuity or less, or includes the anatomical 
loss or loss of use of both hands.  



CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing or special 
home adaptation grant have not been met.  38 U.S.C.A. §§ 
2101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.809, 3.809a (2008).  

2.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.808, 4.63 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that she is entitled to specially adapted 
housing or a home adaptation grant, and that she should be 
found to be eligible for financial assistance in acquiring an 
automobile or other conveyance or special adaptive equipment.  

Service connection is currently in effect for an acquired 
psychiatric disorder ("dysthymic disorder (now diagnosed as 
bipolar disorder)"), evaluated as 100 percent disabling; 
traumatic myositis and chondromalacia, left knee, evaluated 
as 10 percent disabling; bilateral hearing loss, evaluated as 
noncompensable (0 percent disabling); and otitis media, 
evaluated as noncompensable.  

I.  Specially Adapted Housing/Home Adaptation Grant

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2008).  

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d).  

If entitlement to specially adapted housing is not 
established, a veteran can qualify for a grant for necessary 
special home adaptations if he/she has compensation based on 
permanent and total service-connected disability which is due 
to one of the following: (1) blindness in both eyes with 
5/200 visual acuity or less; or (2) includes the anatomical 
loss or loss of use of both hands.  The assistance referred 
to in this section will not be available to any veteran more 
than once.  38 C.F.R. § 3.809(a).  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.  

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate 
II.  The normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  
Id.  

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

A "Certificate of Disability" from a Department of Motor 
Vehicles, dated in 2001, indicates that the Veteran is "100 
% permanently and totally disabled."  

The medical evidence consists of VA and non-VA reports, dated 
between 1977 and 2009.  This medical evidence shows that the 
Veteran has a number of disorders for which service 
connection is not currently in effect, to include a seizure 
disorder, a cerebrovascular accident (CVA) in 1999 with 
associated left hemiparesis, several myocardial infarctions.  

A VA examination report, dated in March 2004, shows that the 
Veteran was noted to have presented herself in a wheelchair.  
On examination, the knees had equal circumference, and there 
was no evidence of laxity or instability.  The knees had 
flexion to 120 degrees, and extension to 0 degrees, 
bilaterally.  Weakness and fatigability could not be assessed 
due to her hemiparesis, and the examiner concluded that her 
major functional impairment was due to her stroke and other 
medical problems rather than the joint problem itself.  X-
rays were noted to show "very mild" degenerative changes.  

A VA examination report, dated in January 2007, shows that 
the Veteran again reported in a wheelchair.  She reported a 
history of difficulty walking after her stroke in 1999, and 
using a wheelchair thereafter.  She stated that she lived 
alone, and "did everything for herself," which the examiner 
indicated meant that she did her ADLs (activities of daily 
living) for herself.  She complained of chronic bilateral leg 
pain, which she attributed to her service-connected left knee 
disorder.  On examination, the examiner indicated that she 
mainly had hyperesthesia, and that it did not seem to be a 
bone or joint problem.  He further indicated that her pain 
and weakness were more related to fibromyalgia and/or her 
history of stroke than any degenerative joint disorder.  The 
knees had flexion to 0 degrees, and extension to 140 degrees.  
The range of motion did not change with repetition.  She 
could ambulate, but there was leg weakness, which the 
examiner attributed to stroke.  She was able to stand up from 
her wheelchair.  An X-ray of the left knee was noted to show 
mild degenerative changes.  The diagnoses noted a history of 
resolved myositis of the left knee, without residuals, 
chondromalacia and mild degenerative arthritis of the left 
knee, which were unchanged from the previous VA examination.  
He concluded, "The Veteran's symptoms of myalgia, 
fibromyalgia, chronic pain and weakness of muscle and joints 
are due to multiple other causes and are separate from and 
unrelated to the traumatic myositis and chondromalacia noted 
in the service."  

VA progress notes show a number of treatments for knee pain.  
Progress notes, dated between 2007 and 2009, contain a number 
of findings noting 5/5 strength in the left lower extremity.  
She was repeatedly noted to be using a wheelchair.  At least 
two reports indicate that she was driving.  

A VA progress note, dated in September 2008, shows complaints 
of bilateral knee pain.  The Veteran reported that she could 
walk only about 50 feet.  On examination, there was "full" 
extension (specific degrees of motion were not provided), and 
flexion was "greater than 100 degrees."  She had stability 
to varus, valgus, anterior, and posterior stress.  An X-ray 
for the left knee was noted to show some spurring at the 
tibial spine, and some suprapatellar osteophytes, lateral 
epicondyle osteophytes, and mild medial joint space 
narrowing.  The impression was bilateral knee osteoarthritis.  
  
Based on this record, the Board has determined that the claim 
must be denied.  Service connection is in effect for an 
acquired psychiatric disorder, a left knee disability, 
bilateral hearing loss, and otitis media, and the evidence 
indicates that the Veteran is disabled to some degree as a 
consequence thereof.  However, the evidence does not show, 
nor has the Veteran asserted, that she is blind or has visual 
acuity of 5/200 or less in both eyes.  With regard to the 
other criteria, the evidence is insufficient to show that the 
Veteran has the loss or loss of use of one lower extremity.  
In this regard, there is no competent evidence to show that 
the Veteran has lost the use of her left lower extremity due 
to a service-connected disability.  See 38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809.  The Board finds that the medical 
evidence, in particular the VA examination reports, is 
sufficient to dissociate her service-connected left knee 
symptoms from her nonservice-connected disabilities, which 
include residuals of a stroke with left hemiparesis, myalgia, 
and fibromyalgia.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

The Veteran also does not qualify for a grant for necessary 
special home adaptations, as she does is not shown to have 
compensation based on permanent and total service-connected 
disability which is due to blindness in both eyes with 5/200 
visual acuity or less, or the anatomical loss or loss of use 
of both hands.  See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a.  

The Board appreciates the significant degree of difficulty 
produced by the Veteran's service-connected disabilities.  
However, the competent medical evidence of record does not 
show that the criteria listed at 38 U.S.C.A. § 2101 and 38 
C.F.R. §§ 3.809, 3.809a have been met.  

II. Automobile or Other Conveyance and Adaptive Equipment

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where a veteran has 
a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  

For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).  

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  The evidence does not 
show that she has a loss of actual remaining function of a 
leg, foot, or hand, due to her service-connected disabilities 
such that she would be equally well served by an amputation 
stump at the site of election below either knee, or elbow, 
with use of a suitable prosthesis.  See 38 C.F.R. §§ 
3.350(a)(2)(i), 4.63.  Nor is the evidence sufficient to show 
that she has ankylosis of one or both knees or one or both 
hips.  In this regard, the January 2007 VA examination report 
showed that the left knee had flexion to 0 degrees, and 
extension to 140 degrees.  She could ambulate, but there was 
leg weakness, which the examiner attributed to a disorder for 
which service-connection is not currently in effect, i.e., 
residuals of a stroke.  An X-ray of the left knee was noted 
to show mild degenerative changes.  The examiner stated that 
the Veteran's myalgia, fibromyalgia, and chronic pain and 
weakness of her muscles and joints were due to multiple other 
causes, and that they are separate from, and unrelated to, 
the traumatic myositis and chondromalacia noted in the 
service.  A subsequently dated VA progress note, dated in 
September 2008, shows that she had "full" extension 
(specific degrees of motion were not provided), and that 
flexion was "greater than 100 degrees."   

Accordingly, the Board must find that the preponderance of 
the evidence is against the Veteran's claim, and that the 
claim of entitlement to a certificate of eligibility for 
financial assistance in acquiring an automobile or other 
conveyance or specially adaptive equipment must be denied.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.808, 4.63.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2005.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).   

The April 2005 notice did not comply with the requirement 
that the notice must precede the adjudication.  Recent court 
decisions indicate that when VA fails to furnish information 
that is necessary to substantiate the claim ("Type One 
error"), such error is presumed prejudicial, and requires 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed and 
remanded on other grounds sub nom, Shinseki v. Sanders, 556 
U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  In this regard, the Veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of her claims, as she has been 
afforded the opportunity to submit additional argument and 
evidence, which she has done, and she addressed the issues at 
a hearing in June 2008.  After issuing the notice letter 
discussed above, the RO reconsidered the appellant's claims, 
as evidenced by the Supplemental Statements of the Case, 
dated in March 2006, May 2007, and April 2009.  In addition, 
a review of the appellant's representative's submissions, 
received in February 2008, and April 2009, indicates an 
accurate understanding of the issues on appeal.  These 
actions indicate actual knowledge on the part of the 
claimant, and that a reasonable person could be expected to 
understand from the notice what was needed.  Id.; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(holding that VA cured any failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The Board therefore finds that no 
prejudice to the Veteran will result from proceeding with 
adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records and the Veteran has been afforded 
a VA examination.  

Simply stated, the Board finds that the medical record 
provides evidence against these claims.  The Board therefore 
concludes that decisions on the merits at this time do not 
violate the VA notice obligation, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the 
foregoing, the Board finds that the Veteran has not been 
prejudiced by a failure of VA in its duty to assist, and that 
any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Specially adapted housing, and a home adaptation grant, are 
denied.

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment is denied.  


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


